Case 1:13-cv-07789-LGS Document 1204-16 Filed 03/01/19 Page 1 of 4




                     EXHIBIT 16

           Redacted Pursuant to
          February 27, 2019 Order
       Case 1:13-cv-07789-LGS Document 1204-16 Filed 03/01/19 Page 2 of 4



                                                                   Rcig!2

 2
 3      !WPKVGF!UVCVGU!FKUVTKEV!EQWTV
        !UQWVJGTP!FKUVTKEV!QH!PGY![QTM
 4      !Ecug!Pq/!2<24.ex.1189;.NIU
        !........................................z
 5
        !KP!TG!HQTGKIP!GZEJCPIG!DGPEJOCTM!TCVGU
 6      !CPVKVTWUV!NKVKICVKQP
 7      !........................................z
 8      !!!!!!!!!!!!!!!!!!!Qevqdgt!4-!3129
        !!!!!!!!!!!!!!!!!!!;<48!c/o/
 9
 ;
21      !!!!!!!!!!!!!!+!JKIJN[!EQPHKFGPVKCN!+
22
23
24
25
26      !!!!!!XKFGQVCRGF!FGRQUKVKQP!qh!TQDKP!RQ[PFGT-
27      vcmgp!d{!vjg!Fghgpfcpv-!rwtuwcpv!vq!Pqvkeg-
28      jgnf!cv!vjg!qhhkegu!qh!Ecjknn!Iqtfqp!'
29      Tgkpfgn!NNR-!nqecvgf!cv!91!Rkpg!Uvtggv-!Pgy
2;      [qtm-!Pgy![qtm!21116-!dghqtg!Cpvjqp{!Ikcttq-
31      c!Tgikuvgtgf!Rtqhguukqpcn!Tgrqtvgt-!c
32      Egtvkhkgf!Tgcnvkog!Tgrqtvgt!cpf!c!Pqvct{
33      Rwdnke!qh!vjg!Uvcvg!qh!Pgy![qtm/
34
35
36

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                  212-490-3430
     Case 1:13-cv-07789-LGS Document 1204-16 Filed 03/01/19 Page 3 of 4


                                          Page 150                                                       Page 152
 1         ROBIN POYNDER--HIGHLY CONFIDENTIAL        1        ROBIN POYNDER--HIGHLY CONFIDENTIAL
 2       A      Yes.                                 2
 3       Q      Let me know when you've had
 4   a moment to review those.                                    .
 5       A      Okay. Yes.
 6       Q      Paragraph 51, there's a
 7   heading there, Counterparty Domicile. Do
 8   you see that?
 9       A      I do.
10       Q      What does domicile mean in                                      .
11   this context?
12       A      In this context, we're
13   referring to the country where the
14   counterparty is situated.
15       Q      What do you mean situated?
16       A      The -- I'll take a step
17   back, actually, and say that the data
18   that this refers to is the domicile as
19   defined by the defendant bank. So what I
20   understand it to be or what they
21   understand it to be as a domicile that's
22   defined by each bank.
23       Q      Did you during your
24   meet-and-confer process or otherwise get
25   an understanding as to each bank of what
                                          Page 151                                                       Page 153
 1        ROBIN POYNDER--HIGHLY CONFIDENTIAL         1        ROBIN POYNDER--HIGHLY CONFIDENTIAL
 2   they meant by the term "domicile" for           2
 3   purposes of the data?
 4      A     So we explained what it was
 5   being used for. And they marked the
 6   domicile accordingly.
 7      Q     And you say you explained
 8   what it was being used for. What did you
 9   explain?
10      A     Well, the key difference was
11   we were identifying clients who were U.S.
12   domiciled and clients who were not U.S.
13   domiciled. The way we received that
14   information was different.
15

                                                     17       Q     So slightly different
                                                     18   question.
                                                     19            What were the steps --
                                                     20   strike that.
                                                     21            Were there ever instances
                                                     22   where you had multiple addresses for a
                                                     23   particular client?
                                                     24       A     I don't recall seeing that.
                                                     25       Q     If I asked you to assume

                                                                                         39 (Pages 150 - 153)
                                     Veritext Legal Solutions
212-279-9424                           www.veritext.com                                            212-490-3430
     Case 1:13-cv-07789-LGS Document 1204-16 Filed 03/01/19 Page 4 of 4


                                          Page 206                                            Page 208
 1          ROBIN POYNDER--HIGHLY CONFIDENTIAL        1         ROBIN POYNDER--HIGHLY CONFIDENTIAL
 2       A      I would say the execution             2       Q     We talked earlier about
 3   time would be the time at which the trade        3   stop-loss orders. Do you remember that
 4   was executed. And a booking time is the          4   testimony?
 5   time at which the trade is entered into          5       A     Right. I recall resting
 6   the bank system.                                 6   orders.
 7       Q      Fair to say that those times          7       Q     Do you know what a limit
 8   might differ from one another?                   8   order is?
 9       A      What we believe is that the           9       A     Yeah.
10   difference in time for an eCommerce             10       Q     What's a limit order?
11   system is almost instantaneous. For a           11       A     So in my understanding, a
12   voice trade, there may be a lag.                12   limit order would be an order where a
13       Q      And in your experience               13   client, where someone wants to sell, if
14   working, for instance, at HSBC, you know        14   the market goes higher, or buy if the
15   firsthand that there can be a lag, don't        15   market goes low.
16   you?                                            16       Q     You have experience on how
17            MS. ANDERSON: Object to                17   limit orders are priced, for instance?
18      form.                                        18       A     That doesn't entirely make
19       A      I can't claim to say what            19   sense to me -- sorry -- how they're
20   HSBC did. But what I would say is that          20   priced.
21   if a trade has been executed on the             21       Q     Have you ever taken a limit
22   phone, then the trade will then take            22   order?
23   sometime -- sorry. The salesperson will         23       A     Have I accepted an order
24   then take some time to put that into the        24   from a client? Yes.
25   system.                                         25       Q     Does a client pay a spread
                                          Page 207                                            Page 209
 1          ROBIN POYNDER--HIGHLY CONFIDENTIAL        1         ROBIN POYNDER--HIGHLY CONFIDENTIAL
 2             I would also -- I have to              2   on a limit order?
 3   stress that there was a huge pressure on         3       A     No. Well, they didn't with
 4   them to put it in as quickly as they             4   me.
 5   could because if they didn't, the traders        5       Q     Why not?
 6   were not managing the risk as they should        6       A     Why not?
 7   be because they didn't know they had the         7       Q     Why not, yes.
 8   risk. They would get very upset if it            8       A     Because we took it as a
 9   wasn't done quickly. So there's a                9   service we're offering to the client to
10   pressure.                                       10   get more business.
11        Q      Different salespeople might         11       Q     Did you take steps in the
12   have different habits in terms of how           12   unified data set to identify or flag
13   quickly or how slowly they enter trades;        13   trades, resulting from limit orders?
14   is that fair?                                   14       A     I did not.
15             MS. ANDERSON: Object to               15       Q     Stop-loss orders?
16       form.                                       16       A     I did not.
17        A      I think it's fair to say            17       Q     Why not?
18   it's not as quick as eCommerce.                 18       A     I hadn't been asked to.
19        Q      Are you familiar with the           19            THE VIDEOGRAPHER: The time
20   concept of standing orders in the FX            20      is 3:34. We're off the record.
21   markets?                                        21            (A short recess was taken.)
22        A      I want you to explain               22            THE VIDEOGRAPHER: The time
23   exactly what you mean by that. It might         23      is 3:50 p.m. We're on the record.
24   be something I used another terminology         24            MR. HALL: Mr. Poynder,
25   for.                                            25      thank you for your time. I have no

                                                                                 53 (Pages 206 - 209)
                                     Veritext Legal Solutions
212-279-9424                           www.veritext.com                                212-490-3430
